Citation Nr: 1529529	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  10-15 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for hearing loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from August 1964 to August 1968.  Among other awards and decorations, the Veteran earned a Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and July 2010 rating decisions of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).
 
The Veteran requested a hearing before the Board.  The requested Travel Board hearing was conducted in December 2014 by the undersigned.  A transcript of that hearing is associated with the Veteran's electronic record (eFolder).

The claim for service connection for hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence that the Veteran worked in a shipyard and in such occupations as a pipefitter for many years post-service until he incurred an injury in May 1990 is not consistent with the Veteran's lay reports of chronic and continuous back pain beginning in service.  

2.  The Veteran and his wife have testified that the Veteran has had ringing in his ears ever since they were married, in 1969, about one year following the Veteran's service discharge.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for back disability are not met.  38 U.S.C.A.  §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.309 (2014).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for a back disability and for tinnitus.  In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

In order to establish entitlement to service connection, the medical or lay evidence must demonstrate current disability, medical or lay evidence must demonstrate in-service incurrence or aggravation of a disease or injury, and medical evidence is required to link the current disability to the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic diseases (such as arthritis or organic diseases of the nervous system including tinnitus) will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Thus, service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).  However, if chronicity of disease or injury in service is not shown, or may legitimately be questioned, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  However, service connection based on a showing of chronicity and continuity is only available for disabilities that are listed as chronic in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted above, both arthritis and tinnitus are considered chronic disabilities for VA purposes.

1.  Claim for service connection for back disability

The service medical records reflect that the Veteran was treated for back pain one time during his service, in May 1968.  The Veteran testified that that a report was taken about the circumstances of the injury, but no radiologic examination was conducted and no prescription was dispensed.  He testified that he was not thereafter seen in service for complaints of back pain; the service treatment records are consistent with that testimony.  The Veteran's spine and musculoskeletal system were described as normal in the August 1968 separation examination.  The Board notes that, although the Veteran's ophthalmologic system was noted as "n[ot]e[xamined]," there was no similar notation regarding the Veteran's spine.

The Veteran further testified that in his initial employment following service, in a shipyard, he was unable to pick up heavy things, and if he did, then he would have "pulled muscles" in his back.  He testified that he sought treatment for his back pain off and on through the years, beginning in 1969, but attempts to obtain those treatment records, such as from the "shipyard clinic," were unsuccessful.

An August 1990 medical statement provided by E.F.A., MD, notes that the Veteran sustained an injury to his back in May 1990, many years after service.  

The August 1990 neurosurgery evaluation report suggests that the provider conducted a detailed and thorough history.  Dr. E.F.A. included no indication that the Veteran referenced a 1968 injury in service, that the Veteran reported chronic back pain over a period of many years, or that the Veteran reported back problems prior to the May 1990 incident.  Dr. E.F.A. noted that the Veteran had undergone orthopedic examination, including "an MRI, discogram and a CT scan," after the May 1990 injury.  Dr. E.F.A. did not report that the Veteran had undergone orthopedic or other examination of the back prior to the May 1990 injury.  A November 1990 letter from Dr. E.F.A. to the Veteran's referring physician discloses that the Veteran had lower back complaints, but discloses no reference to pain, injury, or orthopedic examination or treatment of the back prior to a May 1990 injury.   

Private outpatient treatment records dated from 1997 through 2004, like the 1990 records, include no notation or reference to pain, injury, or orthopedic examination or treatment of the back prior to a May 1990 injury.  

In November 2010, the Veteran submitted a lay statement averring that he had suffered back pain continuously and chronically since a May 1968 in-service back injury.  

VA examination of the back was conducted in December 2013.  The examiner noted that the Veteran had stopped working 12 years before the examination, and would, the examiner opined, be unable to return to work that required prolonged bending, stooping, squatting, or sitting.  The examiner opined that the Veteran's first documented post-service treatment of back pain was about 22 years after his service separation, so it was less than likely that current degenerative disease of the spine was related to the Veteran's service.  

The mere absence of medical records showing treatment of a back disorder during the period from 1968 to 1990 does not contradict the Veteran's statements that he had a history of chronic back pain.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Lay persons can also provide an eye-witness account of an individual's visible symptoms, and a lay person is competent to recount symptoms they experienced.  

However, a degenerative disability of the spine is not a disorder which is readily visible through lay observation or experience; rather, identification of the cause of back pain generally requires diagnostic examinations such as radiologic examination.  Back pain described by the Veteran is a non-specific symptom, that is, the Veteran's reports of chronic back pain do not present a "unique" symptom or a "readily identifiable feature" which allows a lay person to differentiate between various potential causes of back pain.  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Veteran's lay testimony establishes only that the Veteran recalls having had back pain for many years, but his lay testimony does not establish that the current cause of back pain has been present since the Veteran's service, or within one year thereafter.  Rather, the etiology of the Veteran's current back pain is a complex medical question.  The Veteran's continued employment in jobs requiring lifting and other heavy manual labor from 1969 to 1990, without indication that he sought medical evaluation and treatment of his back, within one year following service discharge, is inconsistent with the Veteran's reports of chronic post service back pain.   

In this case, the 1990 medical statements establish that the Veteran had disc degeration at L4-5 and L5-S1 which resulted in mechanical back pain after the Veteran incurred a May 1990 injury, but the 1990 medical statements include no reference to a back injury or back pain prior to 1990.  The context of the information from Dr. E.F.A. reflects circumstances in which the provider expected that the Veteran was providing a complete and accurate history.  Dr. E.F.A. made no notation of a prior history of back injury, prior treatment for back pain, or prior medical evaluation of back pain before 1990.  The Board concludes that the Veteran's failure to report complaints of chronic back pain in 1990 is persuasive evidence that the Veteran was not experiencing chronic back pain problems.  The 1990 medical statements are persuasive evidence that the Veteran did not have chronic back pain prior to 1990, and outweigh the Veteran's current recollection to the contrary.  

The preponderance of the evidence is against a finding that the Veteran had chronic back pain beginning in service or manifested a back disability which may be presumed service-connected within one year following his service separation in 1968.  There is no reasonable doubt which may be resolved in the Veteran's favor.  38 U.S.C.A. § 5017(b).  The claim for service connection for a back disability must be denied.

2.  Claim for service connection for tinnitus

The Veteran service entrance examination discloses no complaint of tinnitus.  At separation in 1968, the examination of the Veteran's hearing consisted of a whisper test, which disclosed no abnormality.  There is no notation that the Veteran sought medical evaluation for tinnitus during service or reported such symptoms.  The Veteran's 1968 separation examination does not include a medical history.  The fact that the Veteran did not describe tinnitus during physical examination for separation is neither favorable nor unfavorable to the claim.

In November 2010, the Veteran submitted a lay statement averring that he had experienced hearing loss and "ear ache" since noise exposure in service.  A friend, WG, provided a statement indicating that the Veteran had been "hard of hearing" all throughout their 15 years of friendship.

The examiner who conducted a December 2013 VA audiology examination was unable to obtain valid test results as to auditory thresholds.  The examiner reported that the Veteran had onset of tinnitus about 10 years prior to the examination.  The examiner opined that the Veteran's tinnitus was not likely related to his service, given the passage of time between his 1968 service discharge and onset of tinnitus some 30 years later.  

The Veteran has testified that he was exposed to firing from 52" guns, to helicopter noise, ship noise, and had ringing in his ears for days after riding in a helicopter without ear protection.  Tr. at 4.  The Veteran's wife testified that the Veteran complained about noises in his ears proximate to his service discharge.  Tr. 7.  The Veteran's statements about his noise exposure are supported by the record, including a ship history provided by the Veteran.  The Veteran further testified that his indication to the examiner that tinnitus had started 10 years earlier was just a written response to the paperwork, and that he expected to go into more detail during the examination.  

The testimony of the Veteran and his wife is favorable to the claim.  The VA medical opinion is unfavorable to the claim.  There is additional lay evidence, including statements from a friend and from the Veteran's brother, which are at least somewhat favorable to the claim.  The evidence is essentially in equipoise, since at least some of the favorable lay evidence is credible.  Resolving reasonable doubt in the Veteran's favor, service connection for tinnitus may be granted.

Duties to claimant

The grant of service connection for tinnitus is favorable to the Veteran, so no further discussion of notice is required as to that claim.  VA has a duty to provide notification to a claimant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence.  38 U.S.C.A. §§ 5103, 5103A.  As to the claim for service connection for a back disability, the Veteran's discussion at his 2015 Travel Board hearing demonstrates that the Veteran understands the evidence required to show entitlement to service connection for a back disability.  

As to the duty to assist the Veteran, VA examination addressing the issue of service connection for a back disability was conducted.  Service treatment records have been associated with the claims file.  The Veteran has submitted non-VA clinical records, and has not identified any other non-VA records.  The Veteran has testified that he did not received treatment for a back disability from VA until after he filed his first claim for service connection in 2005.  The Veteran has not indicated that the VA treatment records, which begin some 40 years after his service discharge, are relevant to or would be favorable to the claim.  The Board finds that the 2013 VA examination of the spine is adequate to meet the duty to assist the Veteran with respect to the claim for service connection for back disability.  

An individual who chairs a Veteran's hearing before the Board must fulfill two duties: (1) the duty to fully explain the issues, and, (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran's testimony as to in-service and post-service back disability was elicited at the hearing.  The duties under 38 C.F.R. § 3.103 have been met.

The record does not otherwise indicate any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained, nor did the Veteran identify available additional evidence at his hearing.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal for service connection for a back disability is denied.

Service connection for tinnitus is granted, subject to law and regulations governing the effective date of an award of compensation. 


REMAND

The Veteran testified that he has hearing aids, which were provided by VA.  However, no VA audiology records or records related to provision of hearing aids are associated with the electronic claims file.  The audiology examination report includes references to VA audiology treatment records.  The February 2014 supplemental statement of the case (SSOC) states that VA outpatient treatment records from February 2010 to January 2014 are associated with the claims file.  The Board is unable to locate these records on the eFolder or on Virtual VA or on any other electronic file available to the Board.  Appellate review of the claim for service connection for hearing loss cannot be completed in the absence of the records referenced in the VA examination.

If possible, to expedit the case, the Veteran should submit these records himself.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA audiology outpatient treatment records, to include audiology records from February 2010 to January 2014, and VA ENT or ORL treatment reocrds prior to 2010.

2.  Ask the examiner who conducted the December 2013 audiology examination, or another provider with similar expertise, to review the lay testimony and statements, as well as the Veteran's VA audiology records and any additional VA treatment reocrds associated with the electronic claims file during the pendency of this Remand.  The examiner/reviewer should provide an addendum indicating whether additional evidence supports a change to the 2013 audilogy opinion.  

If so, the reviewer should explain how the additional evidence changes the medical opinion (if it does), and the reviewer should be asked to state whether it is at least as likely as not that the Veteran incurred a hearing loss disability during or as a result of his service.  

3.  Then, readjudicate the claim.  If the determination remains unfavorable to the Veteran, he should be provided with an SSOC that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence associated with the electronic file since December 2013.  The Veteran should be given an opportunity to respond to the SSOC.  Then, the appeal should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


